—Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 24, 1999, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
There is substantial evidence in the record to support the conclusion by the Unemployment Insurance Appeal Board that claimant left his employment for personal and noncompelling reasons warranting his disqualification from receiving unemployment insurance benefits. The record indicates that, approximately a year and one month after the death of his wife, claimant quit his job as a laborer and relocated to South Carolina where he had family. Although claimant testified that his relocation was necessitated by depression over his wife’s death, he admitted that he did not seek medical treatment for his claimed depression and was not advised by a physician to relocate (see, Matter of Snyder, 201 AD2d 813). Under the circumstances, we find no reason to disturb the Board’s decision that claimant voluntarily left his job without good cause (see, Matter of Zimmerman, 166 AD2d 862).
Mercure, J. P., Crew III, Peters, Carpinello and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.